Banke, Judge.
The defendant appeals the denial of his motion for new trial following his convictions for kidnapping and rape. The motion alleged only the general grounds, i.e., that the verdicts were contrary to law, contrary to the *374evidence, and contrary to the weight of the evidence.
Submitted November 14, 1978
Decided December 5, 1978.
A. Frank Grimsley, for appellant.
D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, for appellee.
The victim testified that the defendant abducted her at knifepoint and forced her to have intercourse with him against her will. Corroboration was provided by evidence of her prompt outcry and certain physical evidence indicating that intercourse had occurred. Furthermore, two witnesses testified that they had previously been raped by the defendant under similar circumstances. Held:
"Because of the large number of cases reaching this court in which it is urged and strenuously argued that 'the verdict is decidedly and strongly against the weight of the evidence’ ... we feel compelled to reiterate that this ground of the general grounds is addressed to the trial court alone, not an appellate court. If the trial judge overrules the general grounds, appellate courts consider only the sufficiency of the evidence . . ., not the weight of the evidence. The weight of the evidence was considered by the jury at the trial and by the trial judge in ruling upon the general grounds. [Cits.] . . .
"On appeals from findings of guilt, the presumption of innocence no longer prevails, the fact finders have determined the credibility of witnesses, the fact finders have been convinced beyond a reasonable doubt, and the appellate courts review the evidence only to determine if there is any evidence sufficient to authorize the fact finder to return the verdict of guilty. [Cits.]” Ridley v. State, 236 Ga. 147 (1), 149 (223 SE2d 131) (1976).
There was ample evidence to support the verdict.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.